     Case 3:19-cv-00594-MMD-WGC Document 57 Filed 06/10/20 Page 1 of 1


 1

 2

 3                             UNITED STATES DISTRICT COURT

 4                                     DISTRICT OF NEVADA

 5                                               ***

 6    JUSTIN ODELL LANGFORD,                           Case No. 3:19-cv-00594-MMD-WGC

 7                                Petitioner,                        ORDER
               v.
 8

 9    WARDEN RENEE BAKER, et al.,

10                            Respondents.

11

12         Before the Court is Respondents' motion for enlargement of time (first request).

13   (ECF No. 56). The Court finds that good cause exists to grant the motion.

14         It is therefore ordered that Respondents’ motion for enlargement of time (ECF

15   No. 56) is granted. Respondents have until July 2, 2020,1 to file a reply in support of the

16   motion to dismiss (ECF No. 30).

17         DATED THIS 10th day of June 2020.

18

19

20                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27         1
            Respondents requested an extension until July 3, 2020; however, the
28   Independence Day holiday will be observed on that date. For clarity, the Court sets the
     deadline on the preceding business day. See Fed. R. Civ. P. 6(a)(3).
